DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 12/30/2020. Claims 11-13, 16-18, 21 and 22 are pending. Currently no claims are in condition for allowance.
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,531,503 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  claims 21 and 22 depend from canceled claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13, 16-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al. (US 2017/0041773).
Regarding claim 11, Fujishiro discloses a method for receiving a device-to-device (D2D) discovery signal in a wireless communication system (a message requesting a gap used to receive or transmit a discovery signal that is a direct terminal-to-terminal radio signal for discovering another user terminal [0006; 0046; 0056]), the method performed by a user equipment (UE) (a user terminal receives D2D discovery signal [0046]) and comprising: 
receiving, from a network, a first sidelink discovery gap configuration which informs the UE of a sidelink discovery gap (a receiver configured to receive configuration information from a base station, the configuration information configuring the gap to the user terminal [Abstract]. Fig. 8, step 209: the user terminal receive allocating discovery monitor gap [0200; 0054]); and 
receiving the D2D discovery signal, without monitoring a downlink signal, within the sidelink discovery gap (the user terminal is not monitoring the D2D discovery signal and exchanging a cellular signal simultaneously [0050-0051]); 
wherein the sidelink discovery gap is configured in units of subframes (Fig. 5 shows a radio frame that is configured by 10 subframes [0131]. The information indicating the monitor gap may be a start/terminate subframe of the monitor gap, or a bit map of a subframe pattern of the monitor gap. The information indicating the monitor gap may include information indicating the number of times that the subframe pattern is repeated [0182]), and
wherein the UE releases the sidelink discovery gap based on the UE receiving a second link discovery gap configuration including sidelink discovery gap release information from the network (steps 111/210: another UE selecting a second PLMN transits the Discovery signal; the UE 100 receives the Discovery signal and discovers another UE. thereafter, the UE 100 cancels the setting of the monitoring of the Discovery signal and terminates the monitoring of Discovery signal and the UE 100 transmits information indicating the setting cancellation of the monitor gap to the eNB 200-1 [0189-0190] {OR} Step 210: another UE selecting a second PLMN transits the Discovery signal; the UE 100 receives the Discovery signal and discovers another UE. Therefore, the eNB 200-1 transmits the information indicating the setting cancellation of the monitor gap to the UE 100, the information indicating the setting cancellation of the monitor gap [0202; 0260; 0265-0266])..

Regarding claim 16, Fujishiro discloses a user equipment (UE) (Fig. 2: user terminal 100) comprising: 
a transceiver (transceiver 110); and
 a processor operatively coupled to the transceiver (processor 160 coupled to transceiver 110 [0115-0116]), and 
wherein the processor (processor 160 [0046]) is further configured to: 
receive, from a network, a first sidelink discovery gap configuration which informs the UE of a sidelink discovery gap (a receiver configured to receive configuration information from a base station, the configuration information configuring the gap to the user terminal [Abstract]. Figs. 7-8, step 109/209: the user terminal receive allocating discovery monitor gap [0200; 0185; 0054]); and  3Application No.: TBADocket No.: 8737.01692.US21 
receive the D2D discovery signal, without monitoring a downlink signal, within the sidelink discovery gap (the user terminal is not monitoring the D2D discovery signal and exchanging a cellular signal simultaneously [0050-0051]),
wherein the sidelink discovery gap is configured in units of subframes (Fig. 5 shows a radio frame that is configured by 10 subframes [0131]. The information indicating the monitor gap may be a start/terminate subframe of the monitor gap, or a bit map of a subframe pattern of the monitor gap. The information indicating the monitor gap may include information indicating the number of times that the subframe pattern is repeated [0182]), and
wherein the UE releases the sidelink discovery gap based on the UE receiving a second link discovery gap configuration including sidelink discovery gap release information from the network (steps 111: another UE selecting a second PLMN transits the Discovery signal; the UE 100 receives the Discovery signal and discovers another UE. Thereafter, the UE 100 cancels the setting of the monitoring of the Discovery signal and terminates the monitoring of Discovery signal and the UE 100 transmits information indicating the setting cancellation of the monitor gap to the eNB 200-1 [0189-0190] {OR} Step 210: another UE selecting a second PLMN transits the Discovery signal; the UE 100 receives the Discovery signal and discovers another UE. Therefore, the eNB 200-1 transmits the information indicating the setting cancellation of the monitor gap to the UE 100, the information indicating the setting cancellation of the monitor gap [0202; 0260; 0265-0266]).


Regarding claims 12 and 17, Fujishiro discloses wherein the UE transmits sidelink UE information to the network before receiving the sidelink discovery gap configuration (Fig. 7, step 108: the user terminal transmits discovery monitor gap report).  

Regarding claims 13 and 18, Fujishiro discloses wherein the sidelink UE information includes a sidelink discovery gap request (Fig. 8, step 207: the user terminal transmits discovery monitor gap request).  

 wherein each of the first sidelink discovery gap configuration and the second sidelink discovery gap configuration is transmitted through a radio resource control (RRC) configuration (the UE 100 may determine a plurality of kinds of announcing gaps when the UE 100 is in an RRC connected state [0239; 0160]).

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant argues (Remarks, pages 1-3) that while Fujishiro does generally disclose features relating to D2D discovery, including a discovery monitoring gap, Fujishiro does not disclose the features newly added to claims 11 and 16, such as the UE releasing the sidelink discovery gap based on the UE receiving, from the network, a second sidelink discovery gap configuration including sidelink discovery gap release information. Examiner respectfully disagrees. Fujishiro discloses (Figs. 7-8) that the UE 100 receives the Discovery signal and discovers another UE. Therefore, the eNB 200-1 transmits the information indicating the setting cancellation of the monitor gap to the UE 100, the information indicating the setting cancellation of the monitor gap [0202; 0260; 0265-0266].
Examiner believes that the claims, given their broad reasonable interpretation read on the reference applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        March 31, 2021